Citation Nr: 1521956	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  The Veteran died in November 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2011, the appellant presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.

In February 2012, the Board obtained an advisory opinion from the Veterans Health Administration (VHA) and a copy of the opinion was furnished to the appellant and her representative.  In June 2012, the Board obtained a second advisory opinion from the VHA on the question of whether the Veteran's arteriosclerotic heart disease was caused by or aggravated by service-connected PTSD.

In a September 2012 decision, the Board denied the appellant's claim.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board's decision and remanded the matter for action.

In an October 2014 letter, the Board provided the appellant and her attorney the opportunity to submit additional evidence and argument in support of the appeal.  The appellant's attorney responded in November 2014.

During the pendency of this claim, the Veterans Law Judge who conducted the July 2011 hearing retired and, in April 2015, the appellant waived her right to seek an additional hearing before a different Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

As indicated in the Court's April 2014 decision, further development is necessary prior to final adjudication of the appellant's claim.  In this matter, the appellant contends that the Veteran's service-connected PTSD caused or contributed to his death.  To this end, the Veteran's November 2008 death certificate indicated that he died from arthymia due to or as a consequence of atherosclerotic cardiovascular disease (ASCVD)/congestive heart failure (CHF) due to or as a consequence of chronic obstructive pulmonary disorder (COPD).

In the April 2014 decision, the Court found that the Board erred by failing to discuss the competence of Dr. C., who provided the June 2012 VHA opinion on which the Board relied in its September 2012 denial.  Specifically, the Court held that where "a medical professional admits that he or she lacks the expertise necessary to provide the opinion requested by the Board . . . the opinion itself creates the appearance of irregularity in the process resulting in the selection of that medical professional that prevents the presumption of competence from attaching."  In addition, the Court determined that "[g]iven Dr. C.'s admitted lack of expertise in psychiatry, she appears not competent to opine on the complex matter the Board asked her to review."  The Court further found that neither Dr. C., nor the Board, addressed the question of whether the Veteran's development of coronary artery disease (CAD) later in life was aggravated by his service-connected PTSD.  The Court also found fault with the Board's failure to appropriately weigh the conflicting medical journal articles currently of record.

In consideration of the Court's findings, the Board finds that remand is necessary in order to clarify whether the service-connected PTSD was implicated in the Veteran's death.

Additionally, the Court indicated that VA failed to comply with its duty to assist in that VA cardiology treatment records dating from 2000 to 2008 have not been obtained and associated with the claims file.  Upon remand, these records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure any records of cardiology treatment or evaluation that the Veteran may have received at a VA health care facility dating from January 2000 to December 2008.  All such available documents should be associated with the claims file.
2. The RO should arrange for the Veteran's claims file to be forwarded to a physician with an expertise in cardiology for review and an advisory medical opinion.  Based on review of the record, the physician should provide an opinion responsive to the following:

a. Is it at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's death was caused by his service-connected PTSD?

b. Is it at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's service-connected PTSD caused or aggravated his fatal heart disease?

c. Is it at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's service-connected PTSD) caused, substantially and materially contributed to cause, combined to cause, or aided or lent assistance to the production of death, to include contributing to the cause of the Veteran's death?

If a separate opinion by an expert in psychiatry is necessary, forward the claims file to an appropriate evaluator.

The physician should review the entire claims file.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her attorney must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

